Citation Nr: 0104375	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  94-30 341	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for respiratory 
disability.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

6.  Entitlement to a compensable rating for hearing loss 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1972.  He had service as a helicopter pilot in the 
Republic of Vietnam.  His awards and decorations included the 
Distinguished Flying Cross; Air Medal with 36 Oak Leaf 
Clusters and "V" device; and Army Commendation Medal with 
"V" device and one Oak Leaf Cluster.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issues of entitlement to direct service connection for 
tinnitus and entitlement to increased ratings for the 
veteran's service-connected PTSD, lumbar myositis, and 
service-connected hearing loss disability in the left ear are 
the subjects of a remand at the end of this decision.



FINDINGS OF FACT

1.  A Notice of Disagreement was not timely received with 
respect to the RO's decision in January 1979, which denied 
entitlement to direct service connection for hypertension. 

2.  Evidence received since the RO's decision in January 1979 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran's asthma is aggravated by his service-
connected PTSD.

4.  The veteran's hypertension is proximately due to or the 
result of treatment for his service-connected asthma.

5.  The veteran engaged in combat with the enemy in active 
service with a military organization of the United States 
during a period of war, and his testimony that he sustained 
acoustic trauma during that period is entirely consistent 
with the circumstances, conditions, or hardships of such 
service.


CONCLUSIONS OF LAW

1.  The RO's January 1979 decision, which denied entitlement 
to service connection for hypertension on a direct basis, is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.129(a), 
19.192 (1978) (now 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2000)).
2.  The evidence received since the RO's January 1979 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for hypertension 
on a direct basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).

3.  The criteria for secondary service connection for 
hypertension have been met.  38 C.F.R. § 3.310(a) (2000).

4.  The criteria for secondary service connection for asthma 
have been met.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

5.  The criteria for finding that the veteran sustained 
acoustic trauma during service have been met.  38 U.S.C.A. 
§ 1154 (West 1991); 38 C.F.R. § 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

a.  Hypertension

The veteran seeks service connection for hypertension.  A 
review of the record discloses that this is not his first 
such claim for that disorder.  In January 1979, the RO denied 
entitlement to service connection for hypertension.  Then, as 
now, service connection connoted many factors, but basically, 
it meant that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C. § 1110 (1976); 38 C.F.R. § 3.303(a) 
(1978).  Continuity of symptomatology was required where the 
condition noted during service was not, in fact, shown to be 
chronic or where the diagnosis of chronicity could 
legitimately be questioned.  When the fact of chronicity in 
service was not adequately supported, then a showing of 
continuity after discharge was required to support the claim.  
38 C.F.R. § 3.303(b)(1978).  Even if the disease at issue was 
initially diagnosed after the veteran's discharge from 
service, service connection could still be granted, when all 
the evidence established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1978).  Service connection 
for hypertension could be presumed when that disability was 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C. §§ 1101, 
1112, 1137 (1976); 38 C.F.R. §§ 3.307, 3.309 (1978).  Such a 
presumption was rebuttable by affirmative evidence to the 
contrary.  38 U.S.C. § 1113 (1976); 38 C.F.R. § 3.307. 

Evidence on file in January 1979, included the veteran's 
service medical records and the report of a VA examination 
performed in April 1977.  The service medical records were 
negative for hypertension and showed that through July 1970, 
his highest diastolic reading had been 72, while his highest 
systolic reading had been 138.  

A flight examination in January 1972, which was the last 
physical examination he received prior to his discharge from 
service, revealed blood pressure readings of 144/70 
(sitting), 144/64 (recumbent), and 150/78 (standing).  A 
recheck two weeks later, however, was 132/60, and in April 
1972, his blood pressure was reportedly normal.  

During the April 1977 VA examination, the veteran stated that 
he had been told that he had hypertension.  His blood 
pressure readings were 144/98, 134/92, 138/90, 166/84, and 
142/86.  Hypertension was diagnosed by history only.  Based 
on this evidence, the RO denied the claim of service 
connection in January 1979.  

The veteran now requests that VA reopen his claim of 
entitlement to service connection for hypertension.  
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the December 1992 rating 
action includes private medical records, dated in October 
1993; numerous VA treatment records and reports, dated from 
November 1993 to June 1999; reports of VA examinations, 
performed in February 1995, April 1996, December 1996, and 
September 1999; and transcripts of the veteran's hearings 
held at the RO in November 1994, February 1996; and August 
1999.  

Although such evidence is new in the sense that it had not 
been previously submitted to agency decision makers, it is 
essentially cumulative in nature, as it does not fill in the 
deficits in the evidence which existed at the time of the 
RO's decision in January 1979.  Indeed, it remains negative 
for any evidence of hypertension in service.  While it shows 
a diagnosis of hypertension in January 1994, there is simply 
no competent evidence that it is related to service.  The 
only such reports continue to come from the veteran (See 
hearing transcripts); however, he is not qualified to render 
medical opinions, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, his testimony, without 
more, cannot be considered competent evidence to support a 
grant of direct service connection.  Therefore, the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As the evidence is not new and material for the purpose of 
reopening the claim of entitlement to service connection on a 
direct basis, the previous denial is confirmed and continued.

During his hearing in August 1999, the veteran testified to 
the effect that his hypertension is proximately due to or the 
result of his service-connected asthma and that service 
connection was, therefore, warranted on a secondary basis.  
38 C.F.R. § 3.310(a).  As noted below, the Board has granted 
the veteran's claim of entitlement to service connection for 
asthma.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has stated that when aggravation (emphasis added) of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  However, secondary 
service connection on the basis of aggravation requires more 
than an exacerbation:  There must be a permanent advancement 
of the underlying pathology in order for aggravation to be 
shown. Cf. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996) (temporary or 
intermittent flare-ups of a preexisting disability are not 
considered aggravation of the disability unless the 
underlying condition, as contrasted to the symptoms, is 
worsened).

In this case, the evidence shows that the veteran's asthma is 
being treated with steroids (in fact, he is steroid-
dependent) which has made the veteran hypertension worse 
(See, e.g., the report of a review of medical VA examination 
performed in September 1999).  As such, there is a basis for 
secondary service connection for hypertension under Allen, 
since the daily use of steroids has rendered his hypertension 
difficult to control, as has been manifested by persistently 
elevated blood pressure readings since the onset of his 
steroid treatments.  Therefore, it is found that these 
readings constitute a permanent advancement of the underlying 
pathology and not just an exacerbation.  Based upon this 
evidence, the appeal is allowed.

b.  Respiratory Disability

The veteran also seeks service connection for respiratory 
disability.  His service medical records show that on the 
report of medical history, completed in conjunction with an 
October 1966 enlistment examination and a November 1966 
examination for Officer Candidate School, the veteran replied 
in the affirmative, when asked if he then had, or had ever 
had, hay fever.  He responded in the negative, however, when 
asked if he then had, or had ever had, shortness of breath, 
pain or pressure in the chest, or a chronic cough.  His hay 
fever was reportedly mild in nature and productive of no 
disability.  Moreover, his lungs and chest were clear, and a 
chest X-ray was essentially negative.  

During the remainder of service, the veteran occasionally 
complained of hay fever, and in October 1968, there was a 
diagnosis of pharyngitis and an upper respiratory infection.  
However, there was no evidence of chronic respiratory 
disability or of an increase in disability resulting from his 
preservice hay fever.  Indeed, during his last examination in 
service, his lungs and chest remained normal, and chest X-
rays remained negative.  Chronic respiratory disability, 
diagnosed primarily as asthma was not clinically reported 
until 1993; however, then, as now, there is no evidence of a 
direct relationship to service.

The primary thrust of the veteran's contentions is that his 
asthma is related to his service-connected PTSD and that 
service connection is, therefore, warranted on a secondary 
basis.  38 C.F.R. § 3.310(a); Allen.  The evidence dated 
since 1993 is replete with references to a link between the 
veteran's breathing difficulty and his PTSD.  Indeed, in the 
veteran's voluminous clinical records, his long-time treating 
psychologist at VA makes numerous references to the impact of 
the veteran's PTSD on his shortness of breath.  His long-term 
VA physician, who treats him for his respiratory problems, 
also notes that there is a well-accepted medical link between 
emotional stress and asthma and that the veteran's PTSD 
exacerbates his asthma.  It was commented in a January 20, 
1997 opinion "...that it is more likely than not that the 
patient's PTSD plays a major role in exacerbations of his 
symptoms of asthma."  (see also the April 1, 1997 and June 
22, 1999 opinions of record).  Not only do the health care 
providers refer to numerous exacerbations of respiratory 
problems in their treatment records and reports, the treating 
physician notes that the veteran's pulmonary function has 
deteriorated, as noted during spirometric testing between 
1995 and 1999.  Such findings bespeak a chronic worsening of 
the veteran's asthma, and, there is no evidence to the 
contrary.  Therefore, under the facts of this case, the Board 
concludes that secondary service connection on the basis of 
aggravation under the holding in Allen is warranted.

c.  Tinnitus

The veteran contends that his tinnitus is the result of 
extreme noise exposure associated with combat service.  
Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 1991).  Section 1154(b) provides 
as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
[VA] shall accept as sufficient proof of 
service connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

The veteran's service personnel records and numerous awards 
and decorations for valor clearly establish that he 
participated in combat as a helicopter pilot.  During his 
hearing on appeal in December 1999, he testified that he 
sustained acoustic trauma in service as the result of his 
exposure to helicopter noise and to the sound of gunfire.  
Such testimony is entirely consistent with the circumstances, 
conditions, or hardships of his service and, therefore, 
constitutes sufficient proof that he did, in fact, sustain 
acoustic trauma in service.  To that extent, the veteran's 
appeal involving entitlement to service connection for 
tinnitus is allowed.  38 U.S.C.A. § 1154(b).



ORDER

New and material evidence not having been submitted, the 
claim to reopen a claim of entitlement to direct service 
connection for hypertension is denied.

Entitlement to service connection for hypertension is granted 
on a secondary basis.

Entitlement to service connection for asthma is granted on a 
secondary basis.
The veteran sustained acoustic trauma in service, and 
therefore, that aspect of his appeal involving entitlement to 
direct service connection for tinnitus is allowed.


REMAND

As noted above, the veteran sustained acoustic trauma in 
service.  However, that fact, alone, is insufficient to 
support a grant of entitlement to direct service connection 
for tinnitus.  While VA regulations relax the evidentiary 
requirement to establish the fact that a combat veteran had 
sustained an injury in service, they do not relax the 
requirement for competent medical evidence of a nexus between 
the claimed disability and service.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  It would, therefore, be premature for the 
Board to take further action, as such action could prejudice 
the veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Accordingly, the nexus question requires further 
development.

The veteran also seeks a rating in excess of 30 percent for 
PTSD.  The evidence shows that since March 1994, he has had 
extensive VA outpatient treatment for that disorder.  During 
the appeal, the extent of that disorder was evaluated during 
several VA psychiatric examinations, the last in December 
1996.  Numerous counseling sessions, however, have been 
performed since that time but have not been reviewed in 
conjunction with a VA compensation examination.

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1994).  During the course of the appeal, however, VA issued 
changes with respect to the criteria for rating PTSD.  61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. § 4.130, 
DC 9411).  Those changes were effective November 7, 1996.  In 
such situations, the claim for an increased rating must be 
considered under both sets of regulations, and the version 
most favorable to the veteran must be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); VAOGCPREC No. 11-97 
(Mar. 25, 1997).

The RO's May 1995 decision on appeal, which granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation, was an initial rating award.  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran also seeks a rating in excess of 10 percent for 
his service-connected lumbar myositis.  Unlike the claim 
involving PTSD, service connection for lumbar myositis, had 
been established many years prior to the current appeal.  In 
such cases, the present level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

In February 1999, the veteran underwent a bone density scan 
by VA.  The bone mineral density in the spine was 
osteoporotic.  During that test, the veteran complained of 
back soreness, stiffness, and degenerative joint disease. 
During his hearing in August 1999, he testified that his low 
back disability had gotten worse.  However, he has not 
undergone a VA orthopedic examination since April 1996 to 
determine the extent of his service-connected low back 
disability.  

The veteran also seeks entitlement to a compensable rating 
for his service-connected hearing loss disability in his left 
ear.  His last audiometric examination was performed in April 
1996 by VA; however, he has stated that since that time, his 
hearing has gotten worse.  Accordingly, further development 
of this issue is also warranted prior to further appellate 
consideration.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard; VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should request that the 
veteran to provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
tinnitus and entitlement to increased 
ratings for PTSD, lumbar myositis, and 
for hearing loss disability in the left 
ear.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his service-
connected PTSD.  The claims folder must 
be made available for the examiner's 
review.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  With 
respect to the psychiatric disability 
symptoms clinically identified, the 
examiner should indicate whether or not 
such symptom is a symptom of the 
veteran's service-connected PTSD.  To the 
extent possible, the manifestations of 
the veteran's PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
The examiner should provide a global 
assessment of functioning score (GAF) 
based upon the service-connected PTSD 
only, if possible, and provide an 
explanation of the significance of the 
code assigned.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the PTSD, to include 
whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed should be provided.

3.  When the actions requested in 
Paragraph #1 are completed, the RO should 
also schedule the veteran for an 
orthopedic examination to determine the 
extent of his service-connected lumbar 
myositis.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  

4.  When the actions in Paragraph #1 are 
completed, the RO should also schedule 
the veteran for an ear examination to 
determine the extent of his service-
connected left ear hearing disability and 
the nature and etiology of any other 
ear/hearing loss disability found to be 
present.  All indicated tests and studies 
should be performed, including, but not 
limited to, audiometric testing.  Any 
indicated consultations should also be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Should tinnitus be found, the 
examiner should render an opinion as to 
the etiology of that disorder, including, 
but not limited to, whether that disorder 
is at least as likely as not related to 
acoustic trauma in service, or to his 
service-connected left ear hearing loss 
disability.  The rationale for all 
opinions must be set forth.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for tinnitus and 
entitlement to increased ratings for 
PTSD, lumbar myositis, and left ear 
hearing disability.  With respect to the 
appeal regarding PTSD, the RO must ensure 
that it consider changes in the rating 
schedule which occurred during the 
pendency of the appeal.  It must also be 
mindful of the potential for "staged 
ratings" noted in Fenderson.  With 
respect to the claim of entitlement to a 
rating in excess of 10 percent for lumbar 
myositis, the RO must be mindful of the 
Court's holding in DeLuca.  With respect 
to all issues, the RO must ensure 
compliance with the duty to assist 
procedures set forth in the Veterans 
Claims Assistance Act of 2000.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence 

and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



